DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to correspondence filed 01 February 2022 in reference to application 16/606,276.  Claims 1, 2, 5-17 are pending and have been examined.

Response to Amendment
The amendment filed 01 February 2022 has been accepted and considered in this office action.  Claims 1, 16 and 17 have been amended.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, and 5-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 1, 2, 5-14, 16, and 17  is/are rejected under 35 U.S.C. 103 as being unpatentable over De Burgh et al. (WO 2016/172111) in view of Selig et al. (US PAP 2014/0314261).

Consider claim 1, De Burgh teaches a signal processing device (abstract) comprising: 
processing circuitry (figure 9A object prioritizer 905) configured to generate priority information about an audio object on a basis of at least one element expressing a feature of the audio object (0129-131, prioritizing audio objects on basis of features of audio objects) wherein the element is indicative of a position of the audio object in a space (0144-48, prioritization may be determined based on position metadata, 0156-57 specifically teaches using spatial features in order to classify the signals, which can include positional data, see 0085 where position data is listed as a spatial feature).
De Burgh does not specifically teach wherein the priority information about the audio object is based at least in part on a distance from a user position to the position of the audio object in the space and wherein a value of the priority information is set higher as the distance becomes smaller.
In the same field of audio rendering, Selig teaches wherein the priority information about the audio object is based at least in part on a distance from a user position to the position of the audio object in the space wherein a value of the priority information is set higher as the distance becomes smaller (Selig 0036, audio sources closer to a user are given a higher priority than those further away).


Consider claim 2, De Burgh teaches the signal processing device according to claim 1, wherein the element comprises metadata of the audio object (0117, metadata may be used to determine priority of objects).

Consider claim 5, De Burgh teaches the signal processing device according to claim 1, wherein the element comprises a horizontal direction angle indicating a position in a horizontal direction of the audio object in the space (100-102, special directional space, including horizontal X and Y directions, and associated angles).

Consider claim 6, De Burgh teaches the signal processing device according to claim 1, wherein the processing circuitry is configured to generate- 63 - the priority information according to a movement speed of the audio object on a basis of the metadata (0011, 0072-77, 100,  positional metadata including trajectory).

Consider claim 7, De Burgh teaches the signal processing device according to claim 1, wherein the element comprises gain information by which to multiply an audio signal of the audio object (0125, 31 gain and loudness of an audio object may be used to determine priority.).

Consider claim 8, De Burgh teaches the signal processing device according to claim 7, the processing circuity is configure to generate the priority information of a unit time to be processed, on a basis of a difference between the gain information of the unit time to be processed and an average value of the gain information of a plurality of unit times (0131, louder object may be prioritized, relative to softer audio objects.  0072, 78, objects parameters updated over time, so relative loudness would be updated over time as well.).

Consider claim 9, De Burgh teaches the signal processing device according to claim 7, wherein the processing circuitry is configure to generate the priority information on a basis of a sound pressure of the audio signal multiplied by the gain information (0072, gains used to determine speaker feed signal levels, multiplied by object audio).

Consider claim 10, De Burgh teaches the signal processing device according to claim 1, wherein the element comprises spread information (0077-80, spread, and object width).

Consider claim 11, De Burgh teaches the signal processing device according to claim 10, wherein the processing circuitry is configure to generate the priority information according to an area of a region of the audio object on a basis of the spread information (0077-80, spread, and object width, 0131, spread and object size may be used to determine priority).

Consider claim 12, De Burgh teaches the signal processing device according to claim 1, wherein the element comprises information indicating an attribute of a sound of the audio object (0130, audio object type).

Consider claim 13, De Burgh teaches the signal processing device according to claim 1, wherein the element is indicative of an audio signal of the audio object (0130, features may be extracted from the audio signals).

Consider claim 14, De Burgh teaches the signal processing device according to claim 13, wherein the processing circuitry is configure to generate the priority information on a basis of a result of a voice activity detection process performed on the audio signal (0156, detected dialogue based on audio signal features).

Consider claim 16, De Burgh teaches a signal processing method (abstract) comprising: 
generating priority information about an audio object on a basis of at least one element expressing a feature of the audio object (0129-131, prioritizing audio objects on basis of features of audio objects) wherein the element is indicative of a position of the audio object in a space (0144-48, prioritization may be determined based on position metadata, 0156-57 specifically teaches using spatial features in order to classify the signals, which can include positional data, see 0085 where position data is listed as a spatial feature).

In the same field of audio rendering, Selig teaches wherein the priority information about the audio object is based at least in part on a distance from a user position to the position of the audio object in the space wherein a value of the priority information is set higher as the distance becomes smaller (Selig 0036, audio sources closer to a user are given a higher priority than those further away).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to use distance from a user a taught by Selig in the system of De Burgh in order insure audio sources that are more important are rendered to the user over those that are less important (Selig 0003-04).

Consider claim 17, De Burgh teaches a non-transitory computer readable medium containing instructions that, when executed by processing circuitry, perform a process (0027, software and memory) comprising: 
generating priority information about an audio object on a basis of at least one element expressing a feature of the audio object (0129-131, prioritizing audio objects on basis of features of audio objects) wherein the element is indicative of a position of the audio object in a space (0144-48, prioritization may be determined based on position metadata, 0156-57 specifically teaches using spatial features in order to classify the 
De Burgh does not specifically teach wherein the priority information about the audio object is based at least in part on a distance from a user position to the position of the audio object in the space and wherein a value of the priority information is set higher as the distance becomes smaller.
In the same field of audio rendering, Selig teaches wherein the priority information about the audio object is based at least in part on a distance from a user position to the position of the audio object in the space wherein a value of the priority information is set higher as the distance becomes smaller (Selig 0036, audio sources closer to a user are given a higher priority than those further away).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to use distance from a user a taught by Selig in the system of De Burgh in order insure audio sources that are more important are rendered to the user over those that are less important (Selig 0003-04).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Burgh and Selig as applied to claim 1 in view of Crockett et al. (US PAP 2015/0332680).

Consider claim 15, De Burgh and Selig teach the signal processing device according to claim 1, but does not specifically teach wherein the processing circuitry is configure to smooth the generated priority information in a time direction and treats the smoothed priority information as final priority information.

Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to smooth the priority function as taught by Crockett in the system of De Burgh and Selig in order to render temporally consistent audio (Crockett 0083).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Xiang. (2014/0233917), Tsuchida (2011/0138991) and Laqicque (2002/0196947) each teach prioritization of sounds closer to a listener further than those further away.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS C GODBOLD whose telephone number is (571)270-1451. The examiner can normally be reached 6:30am-5pm Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DOUGLAS GODBOLD
Examiner
Art Unit 2655



/DOUGLAS GODBOLD/Primary Examiner, Art Unit 2655